Filed 3/26/15 Great Oaks Water v. Santa Clara Valley Water Dist. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


GREAT OAKS WATER COMPANY,                                            H035885
                                                                    (Santa Clara County
         Plaintiff and Appellant,                                    Super. Ct. No. CV053142)

             v.

SANTA CLARA VALLEY WATER
DISTRICT,

         Defendant and Respondent.



         Plaintiff Great Oaks Water Company (Great Oaks) brought this appeal from the
trial court’s denial of its request for attorney fees in an action where it secured a judgment
against defendant Santa Clara Valley Water District (District ) based upon the latter’s
allegedly unlawful fixing of a groundwater extraction charge, and allegedly improper
application of the proceeds of the charge. Great Oaks contends that it should have been
awarded its fees pursuant to Code of Civil Procedure section 1021.5, which authorizes
such an award “to a successful party . . . in any action which has resulted in the
enforcement of an important right affecting the public interest,” provided certain
conditions are satisfied. Great Oaks contends that the trial court erred by concluding that
the conditions were not satisfied.
         This appeal, however, is a companion to the appeal in Great Oaks Water Company
v. Santa Clara Valley Water District, No. H035260, in which the District has challenged
the judgment underlying the application for fees at issue here. By separate opinion in that
matter this court has now reversed the underlying judgment in its entirety. It follows that
Great Oaks is no longer “a successful party” for purposes of the statute it relies on here,
and that its claims of error in this matter are therefore moot.
       The order denying the application for attorney fees under Code of Civil Procedure
section 1021.5 is affirmed.




                                              2
                                 ______________________________________
                                            RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




                                   3